249 F.2d 653
Joseph R. HOLT, Appellant,v.Vernon L. PEPPERSACK, Warden, Maryland Penitentiary, Appellee.
No. 7492.
United States Court of Appeals Fourth Circuit.
Argued Nov. 7, 1957.Decided Nov. 13, 1957.

Mathias J. DeVito, Baltimore, Md., for appellant.
Joseph R. Holt, pro se, on the brief, and James H. Norris, Jr., Special Asst. Atty. Gen. of Maryland (C. Ferdinand Sybert, Atty. Gen. of Maryland, on brief), for appellee.
Before PARKER, Chief Judge, and SOBELOFF and HAYNSWORTH, Circuit judges.
PER CURIAM.


1
This is an appeal from an order dismissing a petition for writ of habeas corpus by a prisoner serving a sentence imposed by a Maryland state court.  Appellant contends that he was sentenced under a count of an indictment to which he had pleaded not guilty and for a crime of which he had not been convicted.  He was accorded a full hearing by the District Judge, who delivered a lengthy oral opinion finding that his contention was without merit and that in fact he had entered a plea of guilty to the count on which was imposed the sentence of which he complains.  This was in accord with holdings of the Maryland court on prior applications for habeas corpus.  See Holt v. Warden of Maryland Penitentiary, 211 Md. 619, 125 A.2d 842.  The appeal must be dismissed for lack of the certificate of probable cause required by 28 U.S.C. 2253; but we may add that it is perfectly clear from the record before us that appellant was not and is not entitled to such certificate.


2
Appeal dismissed.